FILED
                            NOT FOR PUBLICATION                               FEB 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10246

               Plaintiff - Appellee,              D.C. No. 4:09-cr-01150-DCB

  v.
                                                  MEMORANDUM *
MARIO LOPEZ-VEGA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Mario Lopez-Vega appeals from the 84-month sentence imposed following

his guilty-plea conviction for re-entry after deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mario Lopez-Vega contends that his sentence is substantively unreasonable,

given his difficult life and the impact violence, drugs, and alcohol have had on his

emotional and mental health. In light of the totality of the circumstances and the

factors set forth in 18 U.S.C. § 3553(a), the district court’s sentence is not

substantively unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Carty, 520 F.3d 984, 993-94 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                     10-10246